DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8, 10 – 15, and 17 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2021 has been entered.

Allowable Subject Matter
Claims 1 – 8, 10 – 15, and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 8, 10 – 15, and 17 are allowed because Applicant has amended independent claims 1 and 11 to include subject matter indicated as allowable in the previous office action.  Therefore, the claims are allowed because of the same reasons set forth in the previous office action.
Claims 2 – 8, 10, 12 – 15, and 17 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 1 or 11.

Claims 18 – 20 are allowed because the prior art of record fails to teach or suggest alone or in combination wherein the first processor writes data received from the external device in the buffer, and wherein the second processor reads the data written in the buffer by the first processor and transmits the read data to a network, or receives data from the network and writes the received data in the buffer, as required by independent claim 18, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a processor allocating a shared buffer for a first and second processor, but does not teach that the processor that allocates the buffer is the same device that writes data received from the external device in the buffer, as required by independent claim 18.  Applicant’s remarks filed 03 December 2020 describe the differences between the prior art of record and the claimed invention.
Claims 19 and 20 are also allowed because of their dependence, either directly or indirectly, upon allowed independent claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD B FRANKLIN/Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181